Case: 21-30411     Document: 00516197092          Page: 1    Date Filed: 02/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 9, 2022
                                   No. 21-30411                  Lyle W. Cayce
                                                                      Clerk

   Kelly Migdon,

                                                            Plaintiff—Appellant,

                                       versus

   171 Holdings, L.L.C., doing business as 171 Junction
   Roadhouse; Steve Anderson; A D R Holdings, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:18-CV-160


   Before Smith, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Kelly Migdon appeals an order dismissing her Title VII claim against
   defendant 171 Holdings, LLC. The problem is that other claims in the case
   are unresolved. The docket reflects a pending trial on the “issues that
   remain.” Presumably, these issues are an Equal Pay Act claim against 171


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30411         Document: 00516197092               Page: 2      Date Filed: 02/09/2022




                                           No. 21-30411


   Holdings (the court granted summary judgment on liability in favor of
   Migdon but damages still need to be determined),1 and the claims against
   defendant Picayune Social House NOLA, LLC. With these claims still
   pending, there is not a final judgment. Dunlop v. Ledet’s Foodliner of Larose,
   Inc., 509 F.2d 1387, 1389 (5th Cir. 1975) (per curiam) (finding no final
   judgment because one of appellant’s claims was still pending); Arango v.
   Guzman Travel Advisors Corp., 621 F.2d 1371, 1378–79 (5th Cir. 1980)
   (finding no final judgment because claims were still pending against other
   defendants); see also 15A Charles Alan Wright & Arthur R.
   Miller, Federal Practice & Procedure § 3909 (2d ed. 2021)
   (recognizing that subject to limited exceptions, a final judgment includes
   “only a judgment that finally determines all issues as to all parties involved
   in a case”). The absence of a final judgment usually means there can be no
   appeal. See 28 U.S.C. § 1291 (authorizing appeals only of “final decisions of
   the district courts”); Catlin v. United States, 324 U.S. 229, 233 (1945) (“A
   ‘final decision’ generally is one which ends the litigation on the merits and
   leaves nothing for the court to do but execute the judgment.”).
           There is a procedure that allows an appeal when a court has dismissed
   only some of the claims or parties from a case. See Fed. R. Civ. P. 54(b)
   (allowing issuance of partial final judgments “only if the court expressly
   determines that there is no just reason for delay”). But Migdon did not


           1
             The district court granted summary judgment in favor of Migdon on Equal Pay
   Act liability after 171 Holdings, which no longer has counsel, failed to respond to the
   motion. It is unclear how 171 Holdings will be able defend itself at the damages trial without
   counsel. Memon v. Allied Domecq QSR, 385 F.3d 871, 873 (5th Cir. 2004) (noting that it is
   a “well-settled rule of law that a corporation cannot appear in federal court unless
   represented by a licensed attorney”); see also Lohr v. Gilman, 2017 WL 3189641, at *1 (N.D.
   Tex. July 27, 2017) (entering default judgment against corporate defendants for failure to
   obtain counsel).




                                                 2
Case: 21-30411     Document: 00516197092           Page: 3   Date Filed: 02/09/2022




                                    No. 21-30411


   request a Rule 54(b) order and the district court did not enter one. See
   Thompson v. Betts, 754 F.2d 1243, 1245–46 (5th Cir. 1985). Nor does anything
   in the record indicate the “unmistakable intent to enter a partial final
   judgment” that we have required to infer entry of a Rule 54(b) judgment.
   Kelly v. Lee’s Old Fashioned Hamburgers, Inc., 908 F.2d 1218, 1220 (5th Cir.
   1990) (en banc) (per curiam).
          The finality rule avoids piecemeal review of a single lawsuit. Catlin,
   324 U.S. at 233–34. That purpose is implicated here. It is unlikely that
   deciding Migdon’s Title VII appeal now would prevent a second appeal once
   the remaining claims are resolved. The final judgment rule prevents us from
   reviewing this case “in fragments” and instead requires that we wait until the
   whole case is decided. Id. (quoting Luxton v. N. River Bridge Co., 147 U.S.
   337, 341 (1893)).
          We thus DISMISS Migdon’s appeal for lack of jurisdiction.




                                         3